NOTICE OF NON-RESPONSIVE PROPOSED REPLY

The proposed reply filed on February 23, 2021 has not been entered because it includes the following documents that are unsigned:
Reissue Application: Consent of Assignee (Form PTO/SB/53).
Statement Under 3.73(b) (Form PTO/SB/96).
Reissue Application Declaration by the Assignee (Form PTO/SB/52).
Supplemental Declaration for Reissue Patent Application (Form PTO/SB/51S).
Unsigned versions of such documents are not acceptable for entry since they have no legal effect. Thus, the filing of unsigned versions of such documents does not constitute a proper reply to the objections/rejections set forth in the prior Office action.

The proposed reply filed on February 23, 2021 is not fully responsive to the prior Office action because of the following omissions/matters:
The unsigned/proposed Reissue Application Declaration by the Assignee (Form PTO/SB/52) fails to identify the foreign application for which a claim to priority is made. See item 27 (pp. 15-16) of the prior Office action.
The unsigned/proposed Reissue Application Declaration by the Assignee (Form PTO/SB/52) identifies the wrong filing date for this reissue application. See item 28 (p. 16) of the prior Office action.
The unsigned/proposed Reissue Application Declaration by the Assignee (Form PTO/SB/52) is improper because a broadening reissue application filed before September 16, 2012 must be applied for by all of the inventors. See item 28 (p. 16) and item 35 (pp. 18-19) of the prior Office action.
The unsigned/proposed Reissue Application Declaration by the Assignee (Form PTO/SB/52) fails to identify a specific error in the original patent that serves as the basis for reissue. See item 29 (pp. 16-17) of the prior Office action.
The unsigned/proposed Supplemental Declaration for Reissue Patent Application (Form PTO/SB/51S) identifies the wrong filing date for this reissue application.
The proposed replacement drawing sheets fail to comply with 37 CFR 1.173(b)(3) because all amended figures must be identified as “Amended”, i.e., by placing the identifier “Amended” adjacent to the view number of each amended figure.
The proposed reply fails to comply with 37 CFR 1.173(b)(3) because all changes to the drawings are not explained, in detail, beginning on a separate sheet.
The proposed replacement drawing sheets fail to comply with 37 CFR 1.84(l) because they contain blurry lines and reference numbers. See item 5 (pp. 3-4) of the prior Office action.
The proposed amendments to the specification fail to comply with 37 CFR 1.173(b)(1) and (d) because they include strikethrough of text. The use of strikethrough is not permitted in amending a reissue application. Matter to be omitted from the original patent must be enclosed in single brackets.
The proposed amendments to the specification fail to comply with 37 CFR 1.173(b)(1), (d) and (g) because they show changes made relative to a previous amendment(s). In reissue applications, all amendments must be made relative to the patent specification which is in effect as of the date of filing of the reissue application.
The proposed amendments to the claims fail to comply with 37 CFR 1.173(b)(2), (d) and (g) because: in claim 22, at l. 6, “[elongated]” should read “[elongate]” in order to properly show a change relative to patent claim 22.
The proposed reply does not fully address the defective priority claim. See items 15-19 (pp. 11-14) of the prior Office action. Note that the petition to accept an unintentionally delayed priority claim filed on July 31, 2020 was dismissed by the petition decision mailed on October 8, 2020. The proposed reply filed on February 23, 2021 does not include a renewed petition to accept an unintentionally delayed priority claim.
See 37 CFR 1.111, 1.173 and 1.176.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS 

All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.